DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/271,206 application filed February 25, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a precursor of a carbon support has been interpreted as “a raw material of the carbon support, and may be selected from, for example, graphite, C2H2, CH4, C2H4, C2H6, and C2H5OH, but is not limited thereto, and may include one type alone or two or more types” [see paragraph 0025 of the published application].  Likewise, a dry vapor phase process has been interpreted as “arc discharge, thermal chemical vapor deposition, plasma synthesis, high-temperature plasma, plasma-enhanced chemical vapor deposition, laser evaporation, laser ablation, and vapor phase growth” [paragraph 0034 of the published application].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation chemical reaction catalyst, and the claim also recites electrochemical catalyst, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prinz et al (US 2019/0264325 A1).
With respect to claims 1-6, 11, 15-16, and 20, Prinz et al discloses a method comprising “(1) functionalizing a substrate to yield a functionalized substrate; and (2) depositing a catalyst on the functionalized substrate by atomic layer deposition to form a thin film of the catalyst covering the functionalized substrate” [paragraph 0005], wherein “deposition of the catalyst on the functionalized substrate is performed by chemical vapor deposition and, in particular, atomic layer deposition” [paragraph 0063] and “depositing the catalyst includes: a) performing an atomic layer deposition cycle including introducing precursors into a deposition chamber housing the functionalized substrate to deposit a material of the catalyst on the functionalized substrate; and introducing a passivation gas into the deposition chamber to passivate a surface of the material” [paragraphs 0010-0013], wherein “passivation-incorporated atomic layer deposition allows greater control over deposition to attain enhanced coverage of the deposited catalyst with a reduced thickness down to a single atomic layer” [paragraph 0074; see also paragraph 0036: “a supported catalyst includes: (1) a catalyst support; and (2) a thin film of a catalyst covering the catalyst support, wherein a surface coverage of the catalyst support by the thin film is at least 80%, and the thin film has an average thickness in a range from 1 atomic layer to 5 atomic layers”].  The aforesaid “substrate is a catalyst support, such as a carbon-containing or carbonaceous support like carbon nanotubes, carbon nanohorns, carbon nanofibers, carbon nanoribbons, graphite, graphene sheets, carbon black, conductive carbon black, graphitized carbon, activated carbon, or other carbonaceous nanoparticles” [paragraph 0061] and corresponds to the precursor of a carbon support of the instant application.  Prinz et al further discloses “each atomic layer deposition cycle includes sequentially exposing the substrate, or a portion of the substrate, to deposition gases including a first precursor containing the material to be deposited, and a second oxidative precursor. In the case of a single element material, for example, the first precursor can be a PGM-containing precursor such as an organometallic compound with a PGM coordinated with organic ligands, and the second oxidative precursor can be oxygen, ozone, or oxygen plasma. For example, for the specific case of Pt, the first precursor can be (methyl cyclopentadienyl)trimethylplatinum or another Pt-containing organometallic compound. In addition to Pt, deposition can be performed for other PGMs, such as ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), and iridium (Ir), as well as other noble metals, such as silver (Ag) and gold (Au)” [paragraph 0065].  The atomic layer deposition corresponds to the dry vapor phase process and the single atomic layer corresponds to the requirement of being a single-atom catalyst containing a hetero element other than carbon.  Note applicant has disclosed “[t]he term ‘single-atom catalyst’ indicates that a catalyst material is dispersed as single-atom units together and evenly supported on a carbon support, and the single-atom catalyst is distinct from nanoparticles or microparticles formed of agglomerated catalyst materials, which are supported on a carbon support. The catalyst material is dispersed as single atom units together on a carbon support, and thus, the catalyst has excellent activity and selectivity” [paragraph 0045 of the published application].  The single atom layer correspond to being evenly supported and precludes agglomeration.
With respect to claims 12 and 13, Prinz et al discloses “[i]n some embodiments, the substrate is a catalyst support, such as a carbon-containing or carbonaceous support like carbon nanotubes, carbon nanohorns, carbon nanofibers, carbon nanoribbons, graphite, graphene sheets, carbon black, conductive carbon black, graphitized carbon, activated carbon, or other carbonaceous nanoparticles” [paragraph 0061].
With respect to claim 14, see the nanoparticle size discussed below with respect to claim 8.
With respect to claim 19, Prinz et al discloses “the catalyst can promote oxygen reduction reaction…and also can promote hydrogen oxidation reaction” [paragraph 0085].  Therefore, the catalyst is a chemical reaction catalyst.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al (US 2019/0264325 A1).
With respect to claim 7, the teaching that “the first precursor can be a PGM-containing precursor such as an organometallic compound with a PGM coordinated with organic ligands” renders obvious the recited metal propionate compounds. 
With respect to claims 8 and 18, Prinz et al discloses “the catalyst support 402 or 406 is in the form of a nanoparticle, such as a carbonaceous nanoparticle having a size in a range of about 5 nm to about 500 nm” [paragraph 0076].  In such a situation, the number of platinum atoms that may be present as a single layer on a 5 nm carbonaceous nanoparticle is about 113 with mass of about 3.66 x 10-21 grams.  If the density of carbon is about 2.1 g cm-3, the mass of a 5 nm spherical carbonaceous nanoparticle is about 1.37 x 10-19 g.  Thus, the concentration of Pt on the catalyst is about 2.5%.  It would have been obvious to one of ordinary skill in the art that the proportion of precursor materials to the catalyst would be of similar scale.
With respect to claim 9, since Prinz et al discloses chemical vapor deposition, any subset of the method would have been obvious to one of ordinary skill in the art.
With respect to claim 17, Prinz et al discloses “The first element can be a PGM, and the second element can be a different PGM, or other noble metal, or other transition metal, such as scandium (Sc), titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co)…” [paragraph 0069].  Since the reference also discloses “the resulting thin film of the catalyst provides a surface coverage of the substrate of at least about 30%, such as at least about 40%, at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 98%, at least about 98.5%, or at least about 99%, and up to about 100%, with an average thickness in a range from about 1 atomic layer to about 5 atomic layers, from about 1 atomic layer to about 4 atomic layers, from about 1 atomic layer to about 3 atomic layers, from about 1 atomic layer to about 2 atomic layers, or from about 1 atomic layer to about 1.5 atomic layers” [paragraph 0075].  Since the surface coverage may be less than 100%, it is obvious that said cobalt may be present as a single atom on the single layer on the support.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prinz et al does not disclose the recited arc discharge with the recited voltages and currents..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
September 27, 2022